NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via a phone conversation with attorney Patrick Johnson (70043) on 6/8/2022
The application has been amended as follows:
1. An air handling unit providing a supply airflow, the air handling unit including: a) an enclosure defining a first airflow path extending between a first air inlet and a first air outlet and defining a second airflow path extending between a second air inlet and a second air outlet; b) a first fan located between the first air inlet and outlet; c) an air-to-air heat exchanger extending between the first and second airflow paths; d) a first coil section located in the first airflow path between the air-to-air heat exchanger and the first air outlet, the first coil section being configured to provide cooling to air flowing through the first coil section with a first refrigerant; e) a second coil section located in the first airflow path and between the first air-to-air heat exchanger, the third coil section being configured to provide heating to air flowing through the third coil section with the second refrigerant.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations:
Segments of claim 1, the claim limitations “first coil section” & “second coil section”, & “third coil section” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “section” coupled with functional language “provide cooling” and “provide heating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Segments of claims 4, 14, the claim limitations “first refrigeration system” & “second refrigeration system” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “system” coupled with functional language “provide cooling” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 & 4 & 14 including depending claims 2, 3, 5-8, 15-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“first coil section” & ”second coil section & third coil section” have been interpreted to be direct expansion or DX type coil & liquid-to-air heat exchanger coil, and a gas reheat coil (paragraph [44]).
“first refrigeration system” & “second refrigeration system” have been interpreted to be a direct expansion type refrigeration system & air-cooled chiller (paragraph [4]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an air handling unit providing a supply airflow, the air handling unit including: c) an air-to-air heat exchanger extending between the first and second airflow paths; d) a first coil section located in the first airflow path between the energy recovery wheel and the first air outlet, and f) a third coil section located in the first airflow path and between the first air inlet and the energy recovery wheel, the third coil section being configured to provide heating to air flowing through the third coil section with the second refrigerant. A hybrid coil for use in an air handling system, a plurality of heat exchanging fins extending between the inlet and outlet ends; the first coil section including tubing extending between a first inlet and a first outlet configured for connection with a first refrigeration system using a first working fluid; the second coil section including tubing extending between a second inlet and a second outlet configured for connection with a second refrigeration system using a second working fluid different from the first working fluid. cooling one or more radiant panels or chilled beams utilizing the second working fluid prior to the step of heating the supply airflow with the second working fluid;
The closest prior art reference is: Russell (4189929):
 Russell discloses an air handling unit providing a supply airflow, the air handling unit including: a) an enclosure defining a first airflow path extending between a first air inlet and a first air outlet and defining a second airflow path extending between a second air inlet and a second air outlet; b) a first fan located between the first air inlet and outlet; d) a first coil section located in the first airflow path, the first coil section being configured to provide cooling to air flowing through the first coil section with a first refrigerant; e) a second coil section located in the first airflow path and between the first cooling coil section and the first outlet, the second coil section being configured to provide cooling to air flowing through the second coil section with a second refrigerant;
However, Russell does not disclose c) an air-to-air heat exchanger extending between the first and second airflow paths; d) a first coil section located in the first airflow path between the energy recovery wheel and the first air outlet, and f) a third coil section located in the first airflow path and between the first air inlet and the energy recovery wheel, the third coil section being configured to provide heating to air flowing through the third coil section with the second refrigerant. A hybrid coil for use in an air handling system, a plurality of heat exchanging fins extending between the inlet and outlet ends; the first coil section including tubing extending between a first inlet and a first outlet configured for connection with a first refrigeration system using a first working fluid; the second coil section including tubing extending between a second inlet and a second outlet configured for connection with a second refrigeration system using a second working fluid different from the first working fluid. cooling one or more radiant panels or chilled beams utilizing the second working fluid prior to the step of heating the supply airflow with the second working fluid;
Further, there appears to be no reason to modify the apparatus of Russell to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763